Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE WITH
EXAMINER’S AMENDMENTS
DETAILED ACTION
Formal Matters
Claims 1-14, 17, 18, and 25-32 are cancelled.  Claims 15, 16, 19-24 and 33-36 are pending and under examination.    

Priority
This application is a divisional application of 16/182,553 filed on 11/6/2018, which claims priority from US provisional applications 62/663,647 filed on 4/27/2018 and 62/582,141 filed on 11/6/2017 and European applications EP18169952.1 filed on 4/27/2018 and EP17200219.8 filed on 11/6/2017.  

Examiner’s Note
Applicant's after final claim amendments and arguments filed 03/16/2022 (now entered) are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn after examiner’s amendments below. No new matter has been added by applicant’s amendments.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Csaba Henter on 4/22/2022.  

Claim 19 reads:
The method according to claim 15, wherein the PDE-4 inhibitor is ibudilast.  

Claim 22 reads:
A method of treating a patient diagnosed with autism spectrum disorder (ASD), wherein the treatment comprises
determining whether the patient suffers from ASD phenotype 1 and
administering a therapeutically effective amount of a pharmaceutical composition comprising a substance capable of raising intracellular cAMP levels in human neuronal cells and a substance capable of modulating intracellular calcium concentration in human neuronal cells to the patient that suffers from ASD phenotype 1, 
wherein the substance capable of raising intracellular cAMP levels and the substance capable of modulating intracellular calcium concentration are distinct from each other,
wherein determining whether the patient suffers from ASD phenotype 1 includes at least one selected from
subjecting the patient to a challenge test with Nrf2-activator,
verifying for clinical signs of heightened expression of proliferation- associated pathways,
verifying for upregulation of Nrf2, or
verifying for low levels of protein kinase A; and
wherein it is determined that the patient suffers from ASD phenotype 1 if said patient shows at least one of the following: negative behavioral  response in the challenge test with a  Nrf2 inducer; clinical signs of heightened expression of proliferation-associated pathways; upregulation of Nrf2 or low blood levels of protein kinase A, 
and wherein 
	the substance capable of raising intracellular cAMP levels is a PDE4 inhibitor selected from the group consisting of ibudilast, caffeine, theobromine, theophylline, enprofylline, pentoxifylline, dyphylline, etazolate, roflumilast, crisaborole, resembrenone, drotaverin, apremilast, cilomilast, tetomilast, rolipram, (S)-rolipram, (R)-rolipram, daxalipram (R-mesopram), lirimilast, AWD-12-281, cipamfylline, oglemilast, tofimilast, CI-1044 ((R)-N-(9-amino-4-oxo-1-phenyl-3,4,6,7-tetrahydro-[1,4]diazepino[6,7,1-hi]indol-3-yl)nicotinamide), HT-0712 ((3S,5S)-2-Piperidinone, 5-(3-(cyclopentyloxy)-4-methoxyphenyl)-3-((3-methylphenyl)methyl), MK-0873 (3-(2-{3-[3-(cyclopropylcarbamoyl)-4-oxo-1,4-dihydro-1,8-naphthyridin-1-yl]phenyl}ethynyl)pyridin-1-ium-1-olate), arofylline, Cl-1018 (N-(3,4,6,7-tetrahydro-9-methyl-4-oxo-1-phenylpyrrolo(3,2,1-jk)(1,4)benzodiazepin-3-yl)-4-Pyridinecarboxamide), T-2585 (2-{4-2,3-bis(hydroxymethyl)-6,7-diethoxy-1-naphthalenyl}-2-pyridinyl]-4-(3-pyridinyl)-1(2H)-phthalazinone), YM-976 (4-(3-chlorophenyl)-1,7-diethyl-1H,2H-pyrido[2,3-d]pyrimidin-2-one), V-11294A (3-(3-Cyclopentyloxy-4-methoxy-benzyl)-8-isopropyl-adenine), piclamilast, atizoram, filaminast, SCH 351591 (N-(3,5-Dichloro-1-oxido-4-pyridinyl)-8-methoxy-2-(trifluoromethyl)-5-quinolinecarboxamide), IC-485, D-4418 (N-(2,5-dichloro-3-pyridinyl)-8-methoxy-5-quinolinecarboxamide), CDP-840 (4-[(2R)-2-[3-(Cyclopentyloxy)-4-methoxyphenyl]-2-phenylethyl]-pyridine hydrochloride), L-826,141 (4-(2-(3,4-bis(difluoromethoxy)phenyl)-2-(4-(1,1,1,3,3,3-hexafluoro-2-hydroxypropan-2-yl)phenyl)ethyl)-3-methylpyridine 1-oxide), BPN14770 (2-(4-((2-(3-chlorophenyl)-6-(trifluoromethyl)pyrimidin-4-yl)amino)phenyl)acetamide) and TDP101, and 
	the substance capable of modulating intracellular calcium concentration is a NKCC1 inhibitor selected from the group consisting of fluspirilene, pimozide, gentamycin, kanamycin, clopamide, cyproheptadine, isonepecotic acids, thalidomide, torasemide, etacrynic acid, furosemide, trichlormethiazide, hydroflumethiazide, methylclothiazide, 4-substituted derivatives of sulfamoylbenzoic acid, bumetanide, AqB007, AqB011, PF-2178, BUM13, BUM5 and bumepamine.

	Claim 24 reads:
The method according to claim 15, wherein the PDE-4 inhibitor is selected from the group consisting of theophylline, caffeine, theobromine, etazolate, roflumilast, crisaborole, drotaverin, ibudilast, cilomilast, rolipram, (S)-rolipram, (R)-rolipram, daxalipram (R-mesopram), lirimilast, cipamfylline, tofimilast, CI-1044, HT-0712, MK-0873, CI-1018, T-2585, V-11294A, piclamilast, atizoram, filaminast, IC-485, CDP-840, and L-826,141.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or does not motivate methods of treating autism spectrum disorder by administering the treatment provided in the instant claims (at least one from a group of PDE-4 inhibitors (compounds with ability to inhibit PDE-4) and at least one from a group of NKCC1 inhibitors (compounds with ability to inhibit NKCC1)).  Applicant has found that its treatments are effective in treating autism spectrum disorder. The combination provides for better restoration of the treatment effect of the ibudilast (the exemplified PDE-4 inhibitor).  It is noted that applicant’s example formulation is administration of one PDE-4 inhibitor and one NKCC1 inhibitor.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 15, 16, 19-24 and 33-36 are allowed with examiner’s amendments above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613